t c memo united_states tax_court maurice tompkins petitioner v commissioner of internal revenue respondent docket no filed date maurice tompkins pro_se blaine charles holiday for respondent memorandum findings_of_fact and opinion kerrigan judge this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability for with respect to a federal_income_tax return he filed with his former spouse the issues presented for consideration are whether petitioner is entitled to relief under sec_6015 c or f all section references are to the internal_revenue_code in effect at all relevant times findings_of_fact some of the facts have been stipulated and are incorporated in our findings by this reference petitioner resided in minnesota when the petition was filed petitioner and francy tompkins were married on date and were divorced on date for tax_year petitioner filed a form 1040a u s individual_income_tax_return prepared by h_r block reflecting a filing_status as head_of_household and claiming his daughter as a dependent petitioner filed as head_of_household at the advice of h_r block during petitioner ms tompkins and their minor daughter lived together petitioner worked for atr needlecraft inc and earned wages totaling dollar_figure during ms tompkins earned wages totaling dollar_figure including dollar_figure from resource inc and dollar_figure from becklund personal care ms tompkins also earned dollar_figure of interest_income from tcf national bank during this period petitioner and ms tompkins’ marriage was strained and they rarely communicated with each other petitioner handled financial matters and used h_r block to prepare his tax_return as he had done in the past ms tompkins accompanied petitioner to a meeting at h_r block to discuss their tax_return preparation their very young daughter attended the meeting at h_r block petitioner and ms tompkins timely filed an income_tax return for and claimed a filing_status of married_filing_jointly petitioner and ms tompkins reported an adjusted_gross_income of dollar_figure and claimed exemptions for themselves and their daughter for petitioner filed a form 1040a prepared by h_r block his filing_status was married_filing_separately and he claimed his minor daughter as a dependent respondent examined petitioner’s tax_return and determined an income_tax deficiency of dollar_figure the underlying deficiency is not at issue the determined deficiency arose from the following failure to include ms tompkins’ income from becklund personal care failure to include ms tompkins’ income from resource inc and failure to include ms tompkins’ interest_income from tcf national bank on date petitioner submitted a form_8857 request for innocent spouse relief to the internal_revenue_service irs petitioner indicated on the form that he had filed a joint_return and that he did not know his spouse had income the irs sent petitioner a final_determination letter dated date denying him innocent spouse relief under sec_6015 c and f according to the letter the basis for denial was that petitioner knew or had reason to know of the income or deductions that caused the additional tax opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making this election each spouse is jointly and severally liable for the entire tax due for that taxable_year sec_6013 a requesting spouse may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability under sec_6015 sec_6015 if a requesting spouse is not eligible for relief under sec_6015 or c a requesting spouse may be eligible for equitable relief under sec_6015 olson v commissioner tcmemo_2009_294 slip op pincite sec_6015 authorizes the secretary to grant relief if the taxpayer satisfies the requirements of subparagraphs a through e sec_6015 procedures for relief from liability applicable to all joint filers if-- in general --under procedures prescribed by the secretary a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement the requirements of sec_6015 are stated in the conjunctive so a spouse must satisfy all five requirements to be relieved of joint_and_several_liability haltom v commissioner tcmemo_2005_209 slip op pincite accordingly a failure to meet any one of them prevents a requesting spouse from qualifying for the relief offered therein 119_tc_306 aff’d 101_fedappx_34 6th cir haltom v commissioner slip op pincite respondent does not dispute that petitioner and ms tompkins filed a joint federal_income_tax return however respondent argues that petitioner has not met all the requirements of sec_6015 respondent acknowledges that petitioner made the request for relief from joint_and_several_liability timely pursuant to sec_6015 respondent contends that petitioner has not demonstrated that in signing the return he did not know and had no reason to know that there was such understatement sec_6015 a requesting spouse has knowledge or reason to know of an understatement if he or she actually knew of the understatement or if a reasonable person in similar circumstances at the time he or she signed the return could be expected to know that the return contained an understatement sec_1_6015-2 income_tax regs a requesting spouse has knowledge or reason to know of an understatement if a reasonably prudent taxpayer under the circumstances of the requesting spouse at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted 18_f3d_1521 11th cir rev’g tcmemo_1991_463 the rules pertaining to a requesting spouse’s actual knowledge are set forth in sec_1_6015-3 income_tax regs sec_1_6015-2 income_tax regs in the case of omitted income knowledge of the item includes knowledge of receipt of the income sec_1_6015-3 income_tax regs petitioner testified that ms tompkins accompanied him to h_r block ms tompkins testified that she told h_r block that she worked for approximately six weeks each for resource inc and becklund personal care ms tompkins testified that the tax preparers at h_r block informed her that her income did not need to be reported petitioner’s daughter accompanied them and petitioner was caring for her while ms tompkins spoke with the tax preparers at h_r block we find that petitioner had no knowledge of the amount or source_of_income ms tompkins received and no knowledge of when she actually received this income therefore petitioner did not have actual knowledge of ms tompkins’ earned_income or investment_income in determining whether a requesting spouse has reason to know if the understatement in the return is attributable to an omission_of_income we consider the circumstances facing the requesting spouse at the time that spouse signed the return and whether a reasonable person would have known of the omission see alt v commissioner fed appx pincite see also crouse v commissioner tcmemo_2011_97 slip op pincite all of the facts and circumstances are considered in determining whether a requesting spouse had reason to know of an understatement sec_1_6015-2 income_tax regs the facts and circumstances to be considered include but are not limited to the nature of the erroneous item and the amount of the erroneous item relative to other items the couple’s financial situation the requesting spouse’s educational background and business experience the extent of the requesting spouse’s participation in the activity that resulted in the erroneous item whether the requesting spouse failed to inquire at or before the time the return was signed about items on the return or omitted from the return that a reasonable person would question and whether the erroneous item represented a departure from a recurring pattern reflected in prior years’ returns id the erroneous item involved in this case is unreported income of petitioner’s former spouse it consists of investment_income of dollar_figure and wages for a short_period petitioner did not participate in and was not involved in the activity that resulted in the erroneous income the erroneous items are not a deduction or an effort to shelter income the items involved are small compared to the total income petitioner and ms tompkins reported on their joint tax_return for the amount of the deficiency is approximately of petitioner’s gross income for petitioner does not have significant business experience or an educational background in business or finance petitioner argued that he believed ms tompkins was not working and that he had included all reportable income as part of the tax_return it is not clear from the record whether ms tompkins had been employed in the past petitioner and ms tompkins testified that they had lived apart during the erroneous item is not part of a pattern one of the factors to be considered is whether the spouse failed to inquire at the time of signing the return about items on the return that a reasonable person would question ms tompkins testified that she worked only four to six hours a day and that she didn’t let him petitioner know anything about me making any kind of money petitioner testified that he placed his daughter in daycare because he thought it would be best for his daughter’s well-being and not because ms tompkins was not at home ms tompkins testified that i was doing something behind his back which i think is my responsibility not mr tompkins’ from the testimony it is reasonable to conclude that petitioner would not have questioned ms tompkins even if he had inquired petitioner would have likely received a dishonest answer taking into consideration all of the facts and circumstances and the testimony of petitioner and ms tompkins we find that petitioner did not have reason to know of the understatement in making a determination under sec_6015 we need to determine whether at the time petitioner signed the joint_return he had a duty to inquire or investigate further see 872_f2d_1499 11th cir aff’g tcmemo_1988_63 780_f2d_561 6th cir aff’g in part rev’g in part tcmemo_1984_310 114_tc_276 a requesting spouse has a duty to inquire when he knows enough facts to put him on notice that such an understatement exists thomassen v commissioner tcmemo_2011_88 slip op pincite however petitioner had no reason to know about ms tompkins’ omitted income and there were no factual inconsistencies to investigate ms tompkins was home most of the time when petitioner arrived home from work and she had been a stay-at-home mother in the past petitioner was not put on notice of ms tompkins’ employment so a duty to inquire was not triggered see haltom v 1the requirement of sec_6015 is substantially identical to the requirement of former sec_6013 as a result cases interpreting former sec_6013 remain instructive to our analysis under sec_6015 114_tc_276 commissioner slip op pincite therefore petitioner has met his burden under sec_6015 petitioner has met the remaining requirements of b petitioner and ms tompkins filed a joint tax_return for taxable_year see sec_6015 the understatement_of_tax is attributable solely to the erroneous items of ms tompkins see sec_6015 erroneous items of income are allocated to the spouse who was the source of the income sec_1_6015-3 income_tax regs wage income is allocated to the spouse who performed the services producing the wages id it was ms tompkins who earned the wages that were not included in petitioner and ms tompkins’ joint tax_return investment_income is allocated to the person who owns the investment id it was ms tompkins who received the interest from tcf national bank sec_6015 requires that all of the facts and circumstances be taken into account in determining whether it would be inequitable to hold a nonrequesting spouse liable for a deficiency in tax attributable to an understatement_of_tax on a joint_return one of the relevant factors for this purpose is whether the requesting spouse significantly benefited directly or indirectly from the understatement a significant benefit is in excess of normal support see sec_1_6015-2 income_tax regs in cases of omitted income a requesting spouse is considered to have received a significant benefit if he or she has received property from the nonrequesting spouse that is traceable to items of omitted income see id petitioner did not receive any benefit from the omitted income the amount of omitted income was small compared with petitioner’s wages petitioner provided support for his family he was not aware that ms tompkins had income we conclude that it would be inequitable to hold petitioner liable for the deficiency in tax attributable to the understatement that was due to ms tompkins’ income we hold that petitioner is entitled to innocent spouse relief under sec_6015 as a result we do not address the application of sec_6015 and f to reflect the foregoing decision will be entered for petitioner
